Title: To James Madison from John Morton, 25 December 1801 (Abstract)
From: Morton, John
To: Madison, James


25 December 1801, Havana. Announces 25 Dec. order banning all foreign vessels from Cuban ports, effective immediately. No warning of this action was given. Immediately sought audience with the governor to discuss final adjustment of American concerns and the situation of ships already en route but failed because of its being a holy day. Sends this information by a vessel that sails early the next morning so that JM can “give that publicity you may deem requisite.” Will immediately send circular letters to collectors himself.
 

   RC (DNA: RG 59, CD, Havana, vol. 1). 3 pp.; marked duplicate; sent with Morton’s 26 Dec. dispatch.


   For JM’s reaction to the original of this letter, see JM to Jedediah Huntington, 15 Jan. 1802. Both Morton’s circular letter announcing the closing of the Cuban ports and a notice from Thomas Stoughton, Spanish consul for New York, that American vessels trading with Cuba should apply to Spanish consuls for new regulations appeared in the National Intelligencer on 20 Jan. 1802.


   A full transcription of this document has been added to the digital edition.
